Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 16-21 in the reply filed on 01/11/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolotnikov et al. [US PGPUB 20180166531] (hereinafter Bolotnikov).
The applied reference has a common General Electric Company with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) 

Regarding claim 1, Bolotnikov teaches a super-junction (SJ) device, comprising: 
a first epitaxial (epi) layer (16, Para 23) that forms a first SJ layer of the SJ device (Para 23, Fig. 1); and 
a second epi layer (14, Para 23) disposed on the first SJ layer that forms a device layer of the SJ device (Para 23, Fig. 1), wherein an active area (8, Para 23) of the first and second epi layers includes a first set of SJ pillars (50, Para 24, Fig. 1) comprising a particular doping concentration (high energy dose, Para 37) of a first conductivity type (n-type; Para 21/24) and a second set of SJ pillars (52, Para 24, Fig. 1) comprising the particular doping concentration (high energy dose, Para 38) of a second conductivity type (p-type; Para 21/24), and wherein a termination area (6, Para 23) of the first and second epi layers comprises a minimized epi doping concentration of the first conductivity type (low-doped region 58; Para 26) that is less than the particular doping concentration, and wherein the termination area of the second epi layer includes a plurality of floating regions (76, Para 28) of the second conductivity type that form a junction termination of the SJ device (Para 28).  

Regarding claim 3, Bolotnikov teaches a super SJ device wherein the junction termination comprises a floating field ring (FFR), a single zone junction termination extension (JTE), a multiple zone JTE, a graded zone JTE, a multiple floating zone JTE, a space modulated JTE, or a combination thereof (Para 28).  

Regarding claim 5, Bolotnikov teaches a super SJ device wherein a thickness of the first epi layer is between 2 microns (µm) and 15 µm (claim 4).  

Regarding claim 6, Bolotnikov teaches a super SJ device wherein the first epi layer is disposed on an underlying wide band gap substrate layer (12, Para 21).  

Regarding claim 7, Bolotnikov teaches a super SJ device wherein the first epi layer is disposed on a third epi layer (20B) that forms a second SJ layer of the SJ device (Fig. 1), wherein an active area (8, Fig. 1) of the third epi layer includes the first set of SJ pillars (50, Fig. 1) comprising the particular doping concentration (high energy dose, Para 38) of the first conductivity type and the second set of SJ pillars (52, Fig. 1) comprising the particular doping concentration (high energy dose, Para 38) of the second conductivity type, and wherein the termination area of the third epi layer comprises the minimized epi doping concentration of the first conductivity type (low-doped region 58; Para 26).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. [US PGPUB 20100200936] in view of Ono et al. [US PGPUB 20080290403] (hereinafter Saito and Ono).
Regarding claim 1, Siato teaches a super-junction (SJ) device, comprising: 
a first layer (second from the top layer 12 in which 3/4 regions are formed (Fig. 1) –wherein layer 12 is a stacked layer, Fig. 3/4) that forms a first SJ layer of the SJ device (Fig. 1); and
a second layer (uppermost layer 12 in which 3/4 regions are formed, Fig. 1) disposed on the first SJ layer that forms a device layer of the SJ device (Fig. 1), wherein an active area (51, Fig. 1) of the first and second layers includes a first set of SJ pillars (3, Fig. 1/3) comprising a particular doping concentration of a first conductivity type (n-type) and a second set of SJ pillars (4, Fig. 1/3) comprising the particular doping concentration of a second conductivity type (p-type, Fig. 1), and wherein a termination area (60, Fig. 1) of the first and second layers comprises a minimized doping concentration of the first conductivity type that is less than the particular doping concentration (Para 75).
Saito does not specifically disclose hat the first and second layer are epi layer, 
wherein the termination area of the second epi layer includes a plurality of floating regions of the second conductivity type that form a junction termination of the SJ device.  
Referring to other structures of Saito, such as Fig. 37, Saito teaches forming in the termination area of the second layer includes a plurality of floating regions (114, Fig. 42) of the second conductivity type (Para 163) that form a junction termination of the SJ device
In view of such teaching by according to the embodiment of Saito’s Fig. 42, it would have been obvious to a person having ordinary skills in the art to teachings of Fig. 42 implemented in the embodiment of Fig. 1 in order to achieve a reliable device (Para 169).
Referring to Fig. 1 of Ono, Ono teaches a device similar to that of Saito, wherein, the SJ layers are formed in epitaxially grown layers (Para 33).
In view of such teaching by Ono, it would have been obvious to a person having ordinary skills in the art to have the modified device of Saito comprise the teaching of Ono based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143).
In view of such combination/modification, a person having ordinary skills in the art will understand that the limitations of claim 1 would at least be obviously met.

Regarding claim 2, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein the SJ device is a silicon carbide (SiC) SJ device and the minimized epi doping concentration is less than or equal to 1.5x1015 cm-3.
However, Saito teaches that although the device of Fig. 1 is silicon based, other material such as SiC can be used (Para 236).
In view of such teaching by Saito, it would have been obvious to a person having ordinary skills in the art to have the device of Fig. 1 be a SiC-SJ device based on 
Regarding the limitation related to the concentration, it should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 3, the modified device of Saito teaches a SJ device wherein the junction termination comprises a floating field ring (FFR), a single zone junction termination extension (JTE), a multiple zone JTE, a graded zone JTE, a multiple floating zone JTE, a space modulated JTE, or a combination thereof (Para 174, Fig. 37).  

Regarding claim 4, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein the minimized epi doping concentration is at least 50% less than the particular doping concentration.
However, it should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 5, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein a thickness of the first epi layer is between 2 microns (µm) and 15 µm.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 6, the modified device of Saito teaches a SJ device wherein the first epi layer is disposed on an underlying wide band gap substrate layer (Para 236).  

Regarding claim 7, Siato teaches a SJ device wherein the first epi layer is disposed on a third epi layer (third from the top layer 12 in which 3/4 regions are formed) that forms a second SJ layer of the SJ device (Fig. 1), wherein an active area of the third epi layer includes the first set of SJ pillars (Fig. 1) comprising the particular doping concentration of the first conductivity type and the second set of SJ pillars comprising the particular doping concentration of the second conductivity type (Fig. 1), and wherein the termination area of the third epi layer comprises the minimized epi doping concentration of the first conductivity type (Fig. 1).  

Regarding claim 8, the modified device of Saito teaches a SJ device wherein an intermediate area (3/4 area in region 52, Fig. 1) of the second epi layer includes a modified SJ pillar of the second conductivity type (Fig. 1).
The modified device does not specifically disclose wherein the modified SJ pillar includes a modified portion having a doping concentration that is less than the particular doping concentration.
Referring to Fig. 9A of Saito’s invention, Saito teaches an alternated structure wherein the modified SJ pillar (SJs in boundary region) includes a modified portion having a doping concentration that is less than that of the device region.
In view of such teaching by Saito, it would have been obvious to a person having ordinary skills in the art to implement the teachings of Fig. 9 in that of Fig. 1 in order to have a higher breakdown voltage in the device (Para 101).

Regarding claim 16, Siato teaches a silicon carbide (SiC) super-junction (SJ) device, comprising:
a first super-junction (SJ) layer (second from the top 3/4 layer, Fig. 1) formed in a first layer of the SJ device (wherein layer 12 is a stack of layers, Fig. 3/4), wherein a termination area (60, Fig. 1) of the first layer comprises a minimized doping concentration of a first conductivity type (n-type of layer 12, Para 75), and
a device layer (uppermost 3/4 layer in region 51, Fig. 1) formed in a second layer of the SJ device (wherein layer 12 is a stack of layers, Fig. 3/4), wherein the second layer is disposed on the first SJ layer (Fig. 3/4), and wherein a termination area of the device layer (60, Fig. 1) comprises the minimized doping concentration of the first conductivity type (n-type of layer 12, Para 75).
Saito does not specially teach that the first layer and second layer are epitaxial (epi) layers, 
wherein the device is a SiC device, 
wherein the minimized epi doping concentration is less than or equal to 1.5 x 1015 cm-3, and

However, Saito teaches that although the device of Fig. 1 is silicon based, other material such as SiC can be used (Para 236).
In view of such teaching by Saito, it would have been obvious to a person having ordinary skills in the art to have the device of Fig. 1 be a SiC-SJ device based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).
Furthermore, referring to other structures of Saito, such as Fig. 42, Saito teaches forming plurality of floating regions (114, Fig. 42) of a second conductivity type (Para 163) that form a junction termination of the SiC-SJ device. 
In view of such teaching by according to the embodiment of Saito’s Fig. 42, it would have been obvious to a person having ordinary skills in the art to teachings of Fig. 42 implemented in the embodiment of Fig. 1 in order to achieve a reliable device (Para 169).
Regarding the limitation related to the concentration, it should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 
Referring to Fig. 1 of Ono, Ono teaches a device similar to that of Saito, wherein, the SJ layers are formed in epitaxially grown layers (Para 33).
In view of such teaching by Ono, it would have been obvious to a person having ordinary skills in the art to have the modified device of Saito comprise the 
In view of such combination/modification, a person having ordinary skills in the art will understand that the limitations of claim 1 would at least be obviously met.

Regarding claim 17, the modified device of Saito teaches a SiC-SJ device wherein an active area of the first epi layer comprises a first set of SJ pillars having a doping concentration of the first conductivity type (Fig. 2).
The modified device does not specifically a doping concentration less than or equal to 1 x 1017 cm-3 and greater than or equal to 5 x 1015 cm-3.
It should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 18, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein each the plurality of floating regions has a respective width, and wherein the respective width of each of the plurality of floating regions is between 0.8 microns (µm) and 5 µm.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 19, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein the junction termination comprises a junction termination extension (JTE), wherein the JTE comprises a width between 2.75 and 5 times a combined thickness of the first and second epi layers.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 20, the modified device of Saito teaches the limitations of the claim upon which it depends.
The modified device does not specifically teach wherein an integrated charge of the JTE is greater than or equal to 6 x 1012 cm-2 and less than or equal to 3 x 1013 cm-2.
However, it should be noted that differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 21, Saito teaches a SiC-SJ device wherein the SiC-SJ device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET), a junction field effect transistor (JFET), a bipolar junction transistor (BJTs), or a diode (Para 237).


Claims 2, 4  and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bolotnikov

Regarding claim 16, Bolotnikov teaches a silicon carbide (SiC) super-junction (SJ) device, comprising: 
a first super-junction (SJ) layer (50/52, Para 24) formed in a first epitaxial (epi) layer (16, Para 23) of the SiC-SJ device (Fig. 1), wherein a termination area (6, Para 23) of the first epi layer comprises a minimized epi doping concentration of a first conductivity type (low-doped region 58; Para 26); and 
a device layer (14, Para 22) formed in a second epi layer of the SiC-SJ device (14, Para 23), wherein the second epi layer is disposed on the first SJ layer (Fig. 1), and wherein a termination area of the device layer comprises the minimized epi doping concentration of the first conductivity type (low-doped region 58; Para 26) and a plurality of floating regions of a second conductivity type (76, Para 28) that form a junction termination of the SiC-SJ device (Para 28).  
Bolotnikov does not specially disclose wherein the minimized epi doping concentration is less than or equal to 1.5x1015 cm-3.
However, it should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Regarding claim 21, Bolotnikov teaches a SiC-SJ device wherein the SiC-SJ device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET), a junction field effect transistor (JFET), a bipolar junction transistor (BJTs), or a diode (claim 13).


Regarding claims 2, 4, 17 and 20, Bolotnikov teaches the limitation of the claims they depend on respectively.
Bolotnikov does not specifically disclose the claimed concentration in each of the claims.
However, it should be noted that it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819